Case 6:20-cv-00482-ADA Document 44-9 Filed 11/04/20 Page 1 of 4




          EXHIBIT 7
              Case 6:20-cv-00482-ADA Document 44-9 Filed 11/04/20 Page 2 of 4




AQUA Licensing to Manage Sale of Second Large Portfolio of Former
     Nokia and Alcatel-Lucent Telecommunications Patents
February 07, 2018 08:00 AM Eastern Standard Time

SAN FRANCISCO--(BUSINESS WIRE)--AQUA Licensing, a leading patent advisory and transaction firm, has been
retained to manage the sale of a second patent portfolio previously owned by Nokia, including patents developed by
Alcatel-Lucent / Bell Labs, Nokia Technologies and Nokia Networks.


This offering follows on the heels of the Telecommunications Portfolio I offering made in August of 2017 via AQUA
Licensing. The previous portfolio consisted of 4,260 patent families. To date, buyers have been identified for a significant
portion of the initial offering.


The new Telecommunications Portfolio II offering comprises 557 patent families, developed by Alcatel-Lucent / Bell Labs,
Nokia Technologies and Nokia Networks.


This portfolio is predominately made up of former Alcatel-Lucent patents, which are around 83% of the assets, including
patents from the former AT&T Bell Labs.


Around 10% of the patent families originated from the former Devices and Services business of Nokia. Though the
business was acquired by Microsoft in 2014, Nokia retained the intellectual property in its Nokia Technologies business.

The remaining 7% of the patent families originated from Nokia Networks, previously Nokia Siemens Networks, formed in
2007 through a combination of Nokia’s networks business and Siemens’ carrier-related operations for fixed and mobile
networks. Nokia acquired Siemens’ share of the business in 2013.

Patents in Telecommunications Portfolio II span seven technology clusters; cellular access and mobile core, components
and devices, fixed and IP networking, multimedia and imaging, security, services and applications, and short-range radios
and home networking.


“As we continue to optimize our own patent portfolio, we are pleased that AQUA will make a further set of former Nokia
patents available to operating companies and startups, enabling them to obtain strategic or defensive IP advantage. We
believe AQUA has an innovative approach and we are encouraged by their early success with the first offering,” said Ilkka
Rahnasto, head of Patent Business at Nokia.

“We’re extremely pleased to be working with Nokia again on this next portfolio. The first former Nokia portfolio offered
through us back in August generated a great deal of interest, and we’re confident that the superior assets in this second
Nokia portfolio will offer buyers an exceptional opportunity to obtain significant value and defensive enforcement
advantages at a reasonable price,” said Mark McMillan, Managing Director of AQUA Licensing.
                                                                                                                               /
The portfolio Case
              is being6:20-cv-00482-ADA          Document
                      made available for cash purchase, in whole44-9     Filed
                                                                 or in part, on a 11/04/20        Page 3basis.
                                                                                  first-come, first-served of 4 Offers will
be considered for large or small lots, although individual families will not be broken.

AQUA will be offering discrete subsets of the purchased assets designed to be of interest to buyers in specific
markets. Those interested should contact Info@AQUALicensing.com, or visit www.aqualicensing.com for more details.

About AQUA Licensing, LLC

Based in Silicon Valley, AQUA has a proven track record of assisting companies in gaining the greatest return on
investment for their intellectual property assets. AQUA's clients are global technology firms, mid-sized companies, and
startups seeking to maximize the return on their R&D investments. AQUA's team includes both senior patent attorneys and
business development executives from leading U.S. technology firms with deep expertise in IP strategy, protection,
enforcement and licensing.


Those interested should contact Info@AQUALicensing.com, or visit www.AQUALicensing.com.


Contacts
Tenor Partners for AQUA
Laura Cruz, 917-406-7517
laura@tenorcom.com




                                                                                                                              /
            Case 6:20-cv-00482-ADA Document 44-9 Filed 11/04/20 Page 4 of 4
 Tweets by @AQUA_Licensing
        AQUA Licensing, LLC
        @AQUA_Licensing
 Highly Cited, 27 Asset Smartwatch Patent Portfolio for Sale (1996 priority date) -
 eepurl.com/cz7xaf



                                                                                      Feb 1, 2017


        AQUA Licensing, LLC
        @AQUA_Licensing
 Mobile Marketing Automation Patents for Sale - eepurl.com/czs-R1



                                                                                      Jan 27, 2017


        AQUA Licensing, LLC
        @AQUA_Licensing

 115 asset #mobile #virtualization #patent portfolio offered for sale.bit.ly/HoptToListingP…




#Hashtags
 #IntellectualProperty        #patent      #telecommunications          #patents         #IP     #patentportfolio

 #telecom




                                                                                                                    /
